Citation Nr: 0805459	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-33 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUE

Entitlement to an effective date earlier than August 28, 
2003, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1976 to November 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that granted a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU), effective from August 28, 2003.  The 
veteran appealed this decision, seeking an earlier effective 
date.  

The veteran was originally represented before the VA by an 
attorney who has since retired from the practice of law 
before the Board.  The Board informed the veteran by letter 
dated January 2, 2008, of the attorney's retirement and 
informed him that he could appoint a new representative or 
represent himself.  The veteran was informed that if the 
Board did not receive a response in 30 days, it would assume 
the veteran was representing himself, and proceed with the 
claim.  The veteran has nor responded, so the Board will now 
proceed with the claim.  


FINDINGS OF FACT

1.  The veteran's claim for TDIU and increased ratings for 
his service-connected disabilities was received at VA on 
August 28, 2003.

2.  There is no factually ascertainable evidence supporting 
TDIU prior to August 28, 2003.

3.  There was no informal claim, formal claim, or written 
intent to file a claim prior to August 28, 2003, for TDIU.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 28, 
2003, for TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in May 2001 (containing VA Form 21-8940) and March 
2006.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
The attorney who represented the veteran prior to his 
retirement was familiar with VA law and regulations, as he 
represented numerous veterans before VA, and statements made 
by this attorney in his substantive appeal on behalf of the 
veteran clearly demonstrate knowledge  Thus, the content of 
these letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet.App. 341, 344 (2005).  
Adequate opportunities to submit evidence and request 
assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO must notify the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  An earlier effective date is the subject of this 
claim and multiple the communications discuss the relevant 
criteria.  A letter was sent in March 2006 discussing earlier 
effective dates.  To the extent that there is any perceived 
technically inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law, and has not indicated he has 
additional evidence.  Any failure in the timing of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004).  There has been no 
prejudicial error in the duty to inform the veteran.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  The veteran has not indicated he has additional 
evidence.  The Board finds that the duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  No 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Earlier Effective Date for TDIU

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2007).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

In addition to the general rules regarding earlier effective 
dates, as to increased ratings, an earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with her education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

In correspondence received by the RO on August 28, 2003, the 
veteran filed a claim for TDIU and for increased ratings for 
service-connected disabilities, which at that time included 
diabetes mellitus, peripheral neuropathy of the right and 
left lower extremities, hypertension, and a bilateral 
shoulder disorder.  Based on development of the August 2003 
claim, TDIU was granted in a December 2003 rating decision.  
The effective date assigned was August 28, 2003.  

The December 2003 rating decision reflects that the veteran's 
diabetes was rated 60 percent effective from May 2000, the 
right and left peripheral neuropathies were rated 20 percent 
each, also effective from May 2000, hypertension was rated 10 
percent disabling effective from March 1995, and the shoulder 
disabilities were each rated 10 percent effective from 
January 1997.  The total rating was 80 percent effective from 
May 2000.  

It is uncontroverted that the claim for TDIU was filed August 
28, 2003.  On his claim, the veteran reported that his 
disabilities had increased and that he last worked as 
corrections officer in 1994.  He reported that he became 
disabled to work in 1995 but that he attended a school of 
biblical studies in 1994 and 1995.  He stated, through his 
attorney, that he was receiving disability benefits from the 
Social Security Administration.  

VA treatment records from reflected that the veteran was 
receiving treatment for his service-connected disabilities in 
the months prior to his claim.  In January 2003, he sought 
emergency room treatment for a sore throat.  In February he 
sought to associate with the local VA as a primary care 
facility.  He reported his history of insulin-dependent 
diabetes and diabetic neuropathy.  He also reported his 
arthritis of the shoulders.  The veteran was given laboratory 
testing to check his baseline labs.  Also, X-ray of the 
shoulders was ordered.  He obtained an annual examination in 
March 2003.  His blood pressure and laboratory values were 
obtained.  He was seen for his diabetes and neuromas in April 
2003.  The assessment was diabetic neuropathy with rheumatoid 
arthritis.  He was seen for pain in the groin in June 2003.  
The assessment was to discuss his diabetes with him and to 
see that his hypertension was monitored.  Also noted were 
stable chronic obstructive pulmonary disease, adductor muscle 
strain and erectile dysfunction.  Ophthalmologic screening in 
June 2003 was negative for background diabetic neuropathy.  
He was seen for dentures in July 2003.  It was noted he could 
not be scheduled for the dentures in August as he was out of 
town and had speaking engagements.  

As noted, prior to the filing of the claim in August 2003, 
the veteran had been rated as 80 percent disabled as 
reflected in a May 29, 2001, letter from the RO to the 
veteran.  The veteran was informed that he was rated at 80 
percent based on his October 2000 claim.  He was also 
informed that he could be eligible for additional benefits, 
including TDIU.  He was provided a VA form 21-8940 if he 
chose to apply for those benefits.  No TDIU application was 
received from the veteran until August 28, 2003.  

Based upon the record, the Board finds a lack of evidence of 
increased or total disability precluding employment due to 
service-connected disabilities prior to the date of claim.  
An earlier effective date for TDIU is not warranted.  There 
is no factually ascertainable evidence demonstrating total 
disability due to service-connected disabilities prior to 
August 28, 2003.  In fact, the treatment records dated prior 
to August 28, 2003, fail to reflect any truly significant 
treatment for his service-connected disorders.  

Nor is there any outstanding claim.  Clearly the first claim 
of record for TDIU was in August 2003, despite the fact that 
the veteran was informed as to such a claim and invited to 
apply in May 2001.  

Although the veteran may genuinely and sincerely believe that 
his disabilities were more severe prior to August 28, 2003, 
and thus that the TDIU was warranted based on increased 
disability prior to August 28, 2003, he is not a licensed 
medical practitioner and is not competent to offer medical 
opinions as to the extent of his disability, medical nexus or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

An effective date earlier than August 28, 2003, for the grant 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


